Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 3/18/21, Applicant amended claims 1, 11, and 23-25, canceled no claims, an added no new claims.  Claims 1-25 are presented for examination.

Amendments to the Claims
	Please amend claims 1, and 23-25 as follows:

1. (Currently Amended) A method for performing real-time analytics on a plurality of data streams, the method comprising: 
obtaining a plurality of data streams using a digital computer; 
accumulating, using the digital computer, real-time changes of the obtained plurality of data streams in a buffer unit to provide a buffered data portion to compute a similarity and distance measure; 
monitoring, using the digital computer, the buffered data portion for determining a calculation event, wherein the calculation event is based on a strategy based on observing given features in the buffered data portion; 
upon detection of the calculation event, generating, using the digital computer, an optimization problem indicative of the real-time analytics to be performed on one of given data portions of the respective similarity and distance measure between two respective given data portions of the data streams; 
transforming, using the digital computer, the generated optimization problem into an optimization problem suitable for an optimization oracle; 
solving the transformed generated optimization problem using the optimization oracle to provide at least one solution, translating, using the digital computer, the at least one solution; and 
providing, using the digital computer, the translated at least one solution to thereby provide the real-time analytics on the plurality of data streams.

23. (Currently Amended) A digital computer comprising: 
a central processing unit; 
a display device; 
a communication port for operatively connecting the digital computer to an optimization oracle comprising a quantum processor; 
a memory unit comprising an application for performing real-time analytics on a plurality of data streams, the application comprising: 
	instructions for obtaining a plurality of data streams; 

	instructions for monitoring the buffered data portion for determining a calculation event, wherein the calculation event is based on a strategy based on observing given features in the buffered data portion; 
	instructions for generating, upon detection of the calculation event, an optimization problem indicative of the real-time analytics to be performed on one of given data portions of the plurality of data streams and a data structure generated using given data portions of the plurality of data streams, wherein the data structure comprises a graph, wherein each node of the generated graph is associated with a data stream, and wherein each edge of the generated graph is representative of a respective similarity and distance measure between two respective given data portions of the data streams; 
	instructions for transforming the generated optimization problem into an optimization problem suitable for an optimization oracle; 
	instructions for transmitting the transformed generated optimization problem to the optimization oracle; 
	instructions for obtaining from the optimization oracle at least one solution of the transformed optimization problem; 
	instructions for translating the at least one solution; and instructions for providing the translated at least one solution to thereby provide the real-time analytics on the plurality of data streams.

24. (Currently Amended) A non-transitory computer readable storage medium for storing computer-executable instructions which, when executed, cause a digital computer to perform a method for performing real-time analytics on a plurality of data streams, the method comprising: 
obtaining a plurality of data streams; 
accumulating real-time changes of the obtained plurality of data streams in a buffer unit to provide a buffered data portion to compute a similarity and distance measure; 
monitoring the buffered data portion for determining a calculation event, wherein the calculation event is based on a strategy based on observing given features in the buffered data portion; 
upon detection of the calculation event, generating an optimization problem indicative of the real-time analytics to be performed on one of given data portions of the plurality of data streams and a data structure generated using given data portions of the plurality of data streams, wherein the data structure comprises a graph, wherein each node of the generated graph is associated with a data stream, and wherein each edge of the generated graph is representative of a respective similarity and distance measure between two respective given data portions of the data streams; 
transforming the generated optimization problem into an optimization problem suitable for an optimization oracle; 
transmitting the transformed generated optimization problem to the optimization oracle; 
obtaining from the optimization oracle at least one solution of the transformed generated optimization problem; 

providing the translated at least one solution to thereby provide the real-time analytics on the plurality of data streams.

25. (Currently Amended) A method for performing real-time analytics on a plurality of data streams, the method comprising: 
obtaining a plurality of data streams; 
accumulating real-time changes of the obtained plurality of data streams in a buffer unit to provide a buffered data portion to compute a similarity and distance measure; 
monitoring the buffered data portion for determining a calculation event, wherein the calculation event is based on a strategy based on observing given features in the buffered data portion; 
upon detection of the calculation event, generating an optimization problem indicative of the real-time analytics to be performed on one of given data portions of the plurality of data streams and a data structure generated using given data portions of the plurality of data streams, wherein the data structure comprises a graph, wherein each node of the generated graph is associated with a data stream, and wherein each edge of the generated graph is representative of a respective similarity and distance measure between two respective given data portions of the data streams; 
transforming the generated optimization problem into an optimization problem suitable for an optimization oracle; 
providing the transformed generated optimization problem to the optimization oracle; 

providing the translated at least one solution to thereby provide the real-time analytics on the plurality of data streams.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for performing real-time analytics on a plurality of data streams: accumulating real-time changes of the obtained plurality of data streams in a buffer unit to provide a buffered data portion to compute a similarity and distance measure; and upon detection of the calculation event, generating an optimization problem indicative of the real-time analytics to be performed on one of given data portions of the plurality of data streams and a data structure generated using given data portions of the plurality of data streams, wherein the data structure comprises a graph, wherein each node of the generated graph is associated with a data stream, and wherein each edge of the generated graph is representative of a similarity and distance measure between two respective given data portions of the data streams; transforming the generated optimization problem into an optimization problem suitable for an optimization oracle.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for performing real-time analytics on a plurality of data streams.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Responses to Applicant’s Remarks
	Regarding rejection under 35 U.S.C. 102 of claims 1, 5-13, 19, and 21-25 by Verkasalo, and rejections under 35 U.S.C. 103 of claims 2, 16, and 18 by Verkasalo in view of Rose, claims 4 and 14 by Verkasalo in view of Pelc, claims 15 and 17 by Verkasalo in view of Kkinkaid, claim 3 by Verkasalo in view of Troyer, and claim 20 by Verkasalo in view of Bandera, Applicant’s amendments overcome Verkasalo’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/12/21